On May 14, 1973 the court ordered that judgment be entered for plaintiff in the sum of $88,622.56, of which $6,000.26 should be paid or credited to plaintiff’s Civil Service Retirement Fund Account, of which $8.84 should be paid or credited to the Federal Employees Health Benefits Program, and of which $2,075.53 should be deducted as a reimbursement *899to tbe United States of the lump sum leave payment made to plaintiff at the time of his separation from federal service December 27, 1965, and the net balance, or $80,587.93, should be paid to plaintiff. The court also directed and ordered:
(a) That plaintiff be restored, effective May 13,1973 to a position with the Chesapeake Bay Division, Naval Be-search Laboratory, as a Supervisory Security Specialist, GS-080-11, step 6, employee,
(b) That plaintiff’s annual leave account be restored and credited up to the maximum amount authorized by law, 5 U.S.C. 5596 (b) (2), covering the period December 28,1965 to the end of the 1972 leave year, plus credit for annual leave covering the period from the date of the beginning of the 1972 leave year to the date of plaintiff’s restoration on May 13,1973,
(c) That plaintiff’s sick leave account be credited with the amount of sick leave plaintiff had accumulated at the date of his discharge on December 27, 1965, plus the amount of sick leave plaintiff would have accrued during the period December 28,1965 through May 12,1973,
(d) That plaintiff’s Federal Employees Group Life Insurance be restored in such amount as is applicable to his grade, and
(e) That defendant withdraw all papers and matters relating to plaintiff’s removal, except for the SF-50 regarding plaintiff’s removal, from plaintiff’s official personnel folder, and that the SF-50 regarding plaintiff’s removal be cancelled.